
	

113 HR 2186 IH: Verifying Authority and Legality In Drug Compounding Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2186
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Markey (for
			 himself, Ms. Slaughter,
			 Mr. Clay, and
			 Mr. Rangel) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  provide for the compounding of drug products.
	
	
		1.Short titleThis Act may be cited as the
			 Verifying Authority and Legality In
			 Drug Compounding Act of 2013 or the VALID Compounding Act.
		2.Application of
			 Federal law to practice of pharmacy compounding
			(a)AmendmentSection 503A of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 353a) is amended to read as follows:
				
					503A.Pharmacy
				compounding
						(a)In
				generalSections
				501(a)(2)(B), 502(f)(1), and 505 shall not apply with respect to a drug product
				if each of the following applies:
							(1)Except as provided
				in subsection (d), the drug product is compounded for an identified individual
				patient based on the receipt of a prescription order.
							(2)The drug product is compounded by a
				licensed pharmacist in a State-licensed pharmacy or a Federal facility, or by a
				licensed physician, pursuant to such prescription order or notation.
							(3)In the case of a drug product that is
				compounded using bulk substances (as defined in section 207.3(a)(4) of title
				21, Code of Federal Regulations (or any successor regulations)—
								(A)such bulk
				substances—
									(i)are components of
				one or more drugs for which an approval of an application filed under
				subsection (b) or (j) of section 505 is in effect;
									(ii)are components of
				drugs that may be lawfully marketed in the United States without such an
				approval pursuant to the definition of a new drug in section 201; or
									(iii)appear on the
				list in effect under subsection (b); and
									(B)such bulk
				substances comply with the standards of an applicable United States
				Pharmacopeia or National Formulary monograph, if a monograph exists.
								(4)Any bulk substance
				used for purposes of compounding the drug product—
								(A)is manufactured by
				an establishment that is registered under section 510 (including a foreign
				establishment that is registered under section 510(i)); and
								(B)is accompanied by valid certificates of
				analysis.
								(5)The pharmacist or
				physician compounding the drug product complies with the standards of any
				applicable United States Pharmacopeia chapters on pharmacy compounding.
							(6)The drug product, including the dosage form
				and any ingredient thereof—
								(A)is not included in
				the list under subsection (c); and
								(B)is not withdrawn or removed from the market
				because such drug product or any ingredient thereof has been found to be unsafe
				or not effective.
								(7)Subject to
				subsection (e), the drug product is not a copy of a commercially available
				drug.
							(8)If the drug product is produced using
				high-risk sterile compounding, the drug product is compounded in accordance
				with the standards, processes, and procedures established under subsection
				(f).
							(b)List of bulk
				substances from which drug products may be compounded
							(1)In
				generalFor purposes of subsection (a)(3)(A)(iii), the Secretary
				shall, by guidance—
								(A)develop and
				maintain a list of bulk substances from which drug products may be compounded;
				and
								(B)include in the
				list only bulk substances that are not described in clause (i) or (ii) of
				subsection (a)(3)(A) and may be compounded to meet a medical need that cannot
				be filled by using a bulk substance that is described in such clause (i) or
				(ii);
								(C)specify for each
				bulk substance on the list under this subsection any limitation on compounding
				the bulk substance; and
								(D)specify for each
				bulk substance on the list under this subsection the particular medical need
				that is met by placing such substance on the list.
								(2)Initial
				publication; updatesThe Secretary shall—
								(A)not later than 1
				year after the date of the enactment of the Verifying Authority and Legality In Drug Compounding Act
				of 2013, publish an initial list under paragraph (1); and
								(B)not less
				frequently than every year thereafter, review and, as appropriate, update the
				list under paragraph (1).
								(3)AvailabilityThe
				Secretary shall make the list under paragraph (1) available on the public Web
				site of the Food and Drug Administration.
							(4)Transmission to
				State regulatory agenciesUpon publication of the initial list under
				paragraph (1), and upon each update to the list, the Secretary shall transmit
				an up-to-date copy of the list to the agency in each State with primary
				responsibility for regulating pharmacies.
							(5)Petitions
								(A)In
				generalIn carrying out this subsection, the Secretary shall
				receive and consider petitions from any person identifying a substance that
				should be added to, or removed from, the list under this subsection.
								(B)Requirement for
				petitions seeking to add a bulk substanceAny petition seeking to
				add a bulk substance to the list under this subsection shall specify the
				reasons—
									(i)why the bulk
				substance is needed for a procedure or population; and
									(ii)why such need is
				not met by bulk substances that are described in clause (i) or (ii) of
				subsection (a)(3)(A).
									(C)Approval or
				denialThe Secretary shall approve or deny any petition received
				under this paragraph, and update the list under paragraph (1) accordingly, not
				later than 90 days after receipt of the petition, unless an extension of time
				is mutually agreed upon by the Secretary and the petitioner.
								(D)Final agency
				actionA decision of the
				Secretary to approve or deny a petition received under this paragraph shall
				constitute final agency action subject to judicial review.
								(E)Public
				postingThe Secretary shall
				publically post—
									(i)all petitions
				received under this paragraph within 21 days of receipt; and
									(ii)each approval,
				denial, and extension under subparagraph (C) promptly.
									(c)List of drug
				products that should not be compounded
							(1)In
				generalFor purposes of subsection (a)(6), the Secretary shall,
				by guidance—
								(A)develop and
				maintain a list of drug products that should not be compounded, including any
				categories, dosage forms, or ingredients of such drug products; and
								(B)include on such
				list, at a minimum—
									(i)drug products (or categories, dosage forms,
				or ingredients thereof) whose compounding is reasonably likely to cause an
				adverse effect on safety or effectiveness of such drug product, including
				extended release products, metered dose inhalers, transdermal patches, and
				liposomal products; and
									(ii)drug products (or categories, dosage forms,
				or ingredients thereof) that have been withdrawn or removed from the market
				because they have been found to be unsafe or not effective.
									(2)Applicability of
				certain provisionsThe provisions of paragraphs (2), (3), and (4)
				of subsection (b) shall apply with respect to the list under this subsection to
				the same extent and in the same manner as such provisions apply with respect to
				the list under subsection (b).
							(3)PetitionsIn carrying out this subsection, the
				Secretary shall receive and consider petitions from any person identifying a
				drug product that should be added to, or removed from, the list under this
				subsection. Subparagraphs (C) through (E) of subsection (b)(2) shall apply with
				respect to petitions under this paragraph to the same extent and in the same
				manner as such subparagraphs apply with respect to petitions under subsection
				(b)(5).
							(d)Exception to
				requirement of identified individual patient
							(1)In
				GeneralA pharmacy or pharmacist that is not required to be
				registered under section 510 may compound a drug product without regard to
				subsection (a)(1) if the pharmacy or pharmacist—
								(A)registers with the
				Secretary as specified pursuant to paragraph (2); and
								(B)agrees to comply
				with any condition of operation or limitation of activity specified by the
				Secretary, including the conditions and limitations specified pursuant to
				paragraph (2).
								(2)Registration and
				requirementsThe Secretary shall specify by regulation for each
				type of pharmacy or pharmacist compounding drug products pursuant to the
				exception under this subsection—
								(A)the registration
				requirements for such pharmacy or pharmacist and the information that must be
				submitted with the registration, which information shall include—
									(i)the name and
				location of the pharmacy;
									(ii)the types of
				drugs that are compounded;
									(iii)the active
				ingredients in each such drug;
									(iv)the source and
				strength of the active ingredient in each drug;
									(v)the dosage form
				and route of administration of each drug;
									(vi)the number of
				individual units produced of each drug;
									(vii)the States to which drugs were
				shipped;
									(viii)the number of
				individual units of each drug that are shipped to each State; and
									(ix)affirmation that
				the pharmacy or pharmacist is in compliance with State pharmacy licensing
				regulations;
									(B)the frequency in
				which information described in subparagraph (A) must be submitted;
								(C)the conditions of
				operation, including good manufacturing practices and requirements for
				third-party testing, applicable to the compounding of drugs; and
								(D)any limitations on
				the activities of such pharmacy or pharmacist.
								(3)Types of
				pharmacies eligibleThe Secretary shall specify separate
				requirements for each type of pharmacy and pharmacist authorized to compound
				drug products pursuant to the exception under this subsection. The Secretary
				shall include separate requirements for—
								(A)any pharmacy or
				pharmacist within a hospital system that is compounding drug products
				exclusively for dispensing to patients within that hospital system; and
								(B)any pharmacy or
				pharmacist that compounds sterile drug products.
								(4)Memorandum of
				understanding
								(A)In
				generalSubject to
				subparagraph (C), the Secretary may enter into appropriate memoranda of
				understanding with States to address State implementation of the exception
				under this subsection—
									(i)ensuring, to the
				Secretary’s satisfaction, that the State will implement the exception under
				this subsection in accordance with the requirements of this section; and
									(ii)including such
				other information and assurances as the Secretary may require.
									(B)Process;
				criteriaThe Secretary shall—
									(i)establish a
				process and criteria for entering into a memorandum of understanding under this
				paragraph, including the sharing of information between State and Federal
				authorities; and
									(ii)reevaluate each such memorandum of
				understanding not less than every 5 years to ensure, to the Secretary’s
				satisfaction, that the State’s implementation of the memorandum of
				understanding continues to conform to the requirements of this section.
									(C)Exclusive
				Federal authorityThe
				Secretary shall retain exclusive Federal authority to implement the exception
				under this subsection with respect to pharmacies and pharmacists that—
									(i)perform high-risk
				sterile compounding; or
									(ii)compound drug
				products for shipment across State lines.
									(5)Maintenance of
				listThe Secretary shall maintain a publically available
				list—
								(A)identifying all
				pharmacies and pharmacists registered under this subsection; and
								(B)indicating, for
				each such pharmacy and pharmacist, whether the pharmacy or pharmacist is
				subject to regulation by a State pursuant to a memorandum of understanding in
				effect under paragraph (4).
								(e)Exceptions
				regarding copies of commercially available drugsA drug that is a
				copy of a commercially available drug may be compounded pursuant to this
				section without regard to subsection (a)(7) if—
							(1)(A)the commercially
				available drug that is being compounded is at the time of distribution on the
				drug shortage list under section 506E, and the pharmacy has provided notice to
				the Secretary that such drug is being compounded not later than 5 days after
				distributing such drug; or
								(B)the Secretary determines that com­pound­ing
				the drug product is necessary to protect public health or wellbeing; and
								(2)in the case of a
				commercially available drug marketed pursuant to a risk evaluation and
				mitigation strategy approved under section 505–1 and including one or more
				elements to assure safe use, the pharmacy or pharmacist compounding the drug
				that is a copy of such commercially available drug demonstrates to the
				Secretary that controls will be used that are comparable to such elements to
				assure safe use.
							(f)High-Risk
				sterile compoundingFor
				purposes of subsection (a)(8), the Secretary shall establish standards,
				processes, and procedures for high-risk sterile compounding.
						(g)InspectionsNotwithstanding section 704(a)(2)(A), the
				facilities of any pharmacy or pharmacist compounding drug products under this
				section—
							(1)shall be subject
				to inspection under section 704; and
							(2)shall, upon
				request of an officer or employee designated by the Secretary, permit such
				officer or employee at all reasonable times to have access to, and to copy and
				verify, records for purposes of determining compliance with the provisions of
				this Act applicable to such compounding.
							(h)Sharing of
				informationIf during an
				inspection of the facilities of a pharmacy or pharmacist under this section the
				Secretary discovers a violation of this Act, the Secretary shall give notice of
				the violation—
							(1)to the State in
				which the facilities are located; and
							(2)to any State to
				which the pharmacy or pharmacist has shipped a drug product during the
				preceding 30 days.
							(i)LabelingThe labeling of any drug product compounded
				pursuant to this section shall include—
							(1)the name of each drug and ingredient
				included;
							(2)the name, address,
				and phone number of the licensed compounding pharmacy, pharmacist, or
				physician;
							(3)the date on which
				the drug was compounded;
							(4)instructions for
				storage and use;
							(5)the following
				statement: This drug has not been tested for safety and effectiveness
				and is not approved by the FDA. This drug was made specifically for you because
				your health care provider determined that no FDA-approved product would suit
				your needs. Serious adverse reactions to this drug should be reported to the
				FDA at ________________, to the pharmacy where the drug was received, and to
				your health care provider. (The blank shall specify a phone number and
				a Web site, to be provided by the Secretary for purposes of this subsection.);
				and
							(6)such other
				information as the Secretary may require.
							(j)Reporting by
				pharmacists and physicians
							(1)Adverse
				eventIf a pharmacist or physician compounding a drug product
				pursuant to this section becomes aware of any adverse event associated with the
				use of such product, not later than 10 calendar days after becoming so aware,
				the pharmacist or physician shall report such adverse event to the
				Secretary.
							(2)Information
				related to risk of injury or deathIf a pharmacist or physician compounding a
				drug product pursuant to this section becomes aware of information concerning
				any bacteriological, fungal, or other contamination; any significant chemical,
				physical, or other change; or any deterioration of a compounded drug product
				that has already been distributed by the pharmacist or physician, that could
				cause serious injury or death, not later than 2 calendar days after becoming so
				aware, the pharmacist or physician shall report such information to the
				Secretary.
							(k)Compounding
				establishment and reinspection fees
							(1)DefinitionsIn
				this subsection—
								(A)the term affiliate has the
				meaning given such term in section 735(11);
								(B)the term
				covered compounding pharmacy means a pharmacy that, pursuant to
				subsection (d) (the exception to the requirement of an identified individual
				patient)—
									(i)performs high-risk
				sterile compounding;
									(ii)compounds drug
				products for shipment across State lines; or
									(iii)otherwise
				performs compounding pursuant to subsection (d) that is not regulated by a
				State pursuant to a memorandum of understanding under subsection (d)(4);
									(C)the term
				gross annual sales means the total worldwide gross annual sales,
				in United States dollars, for a covered com­pound­ing pharmacy, including the
				sales of all the affiliates of the covered compounding pharmacy; and
								(D)the term
				reinspection means, with respect to a covered compounding
				pharmacy, one or more inspections conducted under section 704 subsequent to an
				inspection conducted under such provision which identified noncompliance
				materially related to an applicable requirement of this Act, specifically to
				determine whether compliance has been achieved to the Secretary’s
				satisfaction.
								(2)Establishment
				and reinspection fees
								(A)In
				generalFor fiscal year 2015 and each subsequent fiscal year, the
				Secretary shall, in accordance with this subsection, assess and collect—
									(i)an
				annual establishment fee from each covered compounding pharmacy; and
									(ii)a
				reinspection fee from each covered compounding pharmacy subject to a
				reinspection in such fiscal year.
									(B)Multiple
				reinspectionsA covered compounding pharmacy subject to multiple
				reinspections in a fiscal year shall be subject to a reinspection fee for each
				reinspection.
								(3)Establishment
				and reinspection fee settingThe Secretary shall establish the
				establishment and reinspection fee to be collected under this subsection for
				each fiscal year, based on the methodology described in paragraph (4) and shall
				publish such fee in a Federal Register notice not later than 60 days before the
				start of each such year.
							(4)Amount of
				establishment fee and reinspection fee
								(A)In
				generalFor each covered compounding pharmacy in a fiscal
				year—
									(i)except as provided
				in subparagraph (D), the amount of the annual establishment fee under paragraph
				(2) shall be equal to the sum of—
										(I)$15,000,
				multiplied by the inflation adjustment factor described in subparagraph (B);
				plus
										(II)the small
				business adjustment factor described in subparagraph (C); and
										(ii)the amount of any
				reinspection fee (if applicable) under paragraph (2) shall be equal to $15,000,
				multiplied by the inflation adjustment factor described in subparagraph
				(B).
									(B)Inflation
				adjustment factor
									(i)In
				generalFor fiscal year 2015 and subsequent fiscal years, the fee
				amounts established in subparagraph (A) shall be adjusted by the Secretary by
				notice, published in the Federal Register, for a fiscal year by the amount
				equal to the sum of—
										(I)one;
										(II)the average
				annual percent change in the cost, per full-time equivalent position of the
				Food and Drug Administration, of all personnel compensation and benefits paid
				with respect to such positions for the first 3 years of the preceding 4 fiscal
				years, multiplied by the proportion of personnel compensation and benefits
				costs to total costs of an average full-time equivalent position of the Food
				and Drug Administration for the first 3 years of the preceding 4 fiscal years;
				and
										(III)the average
				annual percent change that occurred in the Consumer Price Index for urban
				consumers (U.S. City Average; Not Seasonally Adjusted; All items; Annual Index)
				for the first 3 years of the preceding 4 years of available data multiplied by
				the proportion of all costs other than personnel compensation and benefits
				costs to total costs of an average full-time equivalent position of the Food
				and Drug Administration for the first 3 years of the preceding 4 fiscal
				years.
										(ii)Compounded
				basisThe adjustment made each fiscal year under clause (i) shall
				be added on a compounded basis to the sum of all adjustments made each fiscal
				year after fiscal year 2014 under clause (i).
									(C)Small business
				adjustment factorThe small business adjustment factor referred
				to subparagraph (A)(i)(II) shall be an amount established by the Secretary for
				each fiscal year based on the Secretary’s estimate of—
									(i)the number of
				small businesses that will pay a reduced establishment fee for such fiscal
				year; and
									(ii)the adjustment to
				the establishment fee necessary to achieve total fees equaling the total fees
				that the Secretary would have collected if no entity qualified for the small
				business exception in subparagraph (D).
									(D)Exception for
				small businesses
									(i)In
				generalIn the case of a covered compounding pharmacy with gross
				annual sales of $1,000,000 or less in the 12 months ending April 1 of the
				fiscal year immediately preceding the fiscal year in which the fees under this
				subsection are assessed, the amount of the establishment fee under paragraph
				(2) for a fiscal year shall be equal to 1/3 of the amount
				calculated under subparagraph (A)(i)(I) in such fiscal year.
									(ii)ApplicationTo
				qualify for the exception under this subparagraph, a small business shall
				submit to the Secretary a written request for such exception, in a format
				specified by the Secretary in guidance, certifying its gross annual sales for
				the 12 months ending April 1 of the fiscal year immediately preceding the
				fiscal year in which fees under this subsection are assessed. Any such
				application must be submitted to the Secretary not later than April 30 for the
				following fiscal year. Any statement or representation made to the Secretary
				shall be subject to section 1001 of title 18, United States Code.
									(E)Crediting of
				feesIn establishing the small business adjustment factor under
				subparagraph (C) for a fiscal year, the Secretary shall provide for the
				crediting of fees from the previous year to the next year if the Secretary
				overestimated the amount of the small business adjustment factor for such
				previous fiscal year, and consider the need to account for any adjustment of
				fees and such other factors as the Secretary determines appropriate.
								(5)Use of
				feesThe Secretary shall make all of the fees collected pursuant
				to clauses (i) and (ii) of paragraph (2)(A) available solely to pay for the
				costs of oversight of covered compounding pharmacies.
							(6)Supplement not
				supplantFunds received by the Secretary pursuant to this
				subsection shall be used to supplement and not supplant any other Federal funds
				available to carry out the activities described in this section.
							(7)Crediting and
				availability of feesFees authorized under this subsection shall
				be collected and available for obligation only to the extent and in the amount
				provided in advance in appropriations Acts. Such fees are authorized to remain
				available until expended. Such sums as may be necessary may be transferred from
				the Food and Drug Administration salaries and expenses appropriation account
				without fiscal year limitation to such appropriation account for salaries and
				expenses with such fiscal year limitation. The sums transferred shall be
				available solely for the purpose of paying the costs of oversight of covered
				compounding pharmacies.
							(8)Collection of
				fees
								(A)Establishment
				feeA covered compounding pharmacy shall remit the establishment
				fee due under this subsection in a fiscal year when submitting a registration
				pursuant to subsection (d) for such fiscal year.
								(B)Reinspection
				feeThe Secretary shall specify in the Federal Register notice
				described in paragraph (3) the manner in which reinspection fees assessed under
				this subsection shall be collected and the timeline for payment of such fees.
				Such a fee shall be collected after the Secretary has conducted a reinspection
				of the covered compounding pharmacy involved.
								(C)Effect of
				failure to pay fees
									(i)RegistrationA
				covered compounding pharmacy shall not be considered registered under
				subsection (d) in a fiscal year until the date that the covered compounding
				pharmacy remits the establishment fee under this subsection for such fiscal
				year.
									(ii)MisbrandingAll
				drugs manufactured, prepared, propagated, compounded, or processed by a covered
				compounding pharmacy for which any establishment fee or reinspection fee has
				not been paid as required by this subsection shall be deemed misbranded under
				section 502(cc) until the fees owed for such covered compounding pharmacy under
				this subsection have been paid.
									(D)Collection of
				unpaid feesIn any case where the Secretary does not receive
				payment of a fee assessed under this subsection within 30 days after it is due,
				such fee shall be treated as a claim of the United States Government subject to
				provisions of subchapter II of chapter 37 of title 31, United States
				Code.
								(9)Annual report to
				congressNot later than 120
				days after each fiscal year in which fees are assessed and collected under this
				subsection, the Secretary shall submit a report to the Committee on Energy and
				Commerce of the House of Representatives and the Committee on Health,
				Education, Labor, and Pensions of the Senate, to include a description of fees
				assessed and collected for each year, a summary description of entities paying
				the fees, and the number of inspections and reinspections of such entities
				performed each year.
							(10)Authorization
				of appropriationsFor fiscal year 2015 and each subsequent fiscal
				year, there is authorized to be appropriated for fees under this subsection an
				amount equivalent to the total amount of fees assessed for such fiscal year
				under this subsection.
							(l)DefinitionsIn this section:
							(1)The terms compound and
				com­pound­ing—
								(A)do not include
				mixing, reconstituting, or other such acts that are performed in accordance
				with directions contained in approved labeling provided by the product's
				manufacturer and other manufacturer directions consistent with that labeling;
				and
								(B)in the case of a
				radioactive drug (as defined in section 310.3(n) of title 21, Code of Federal
				Regulations (or any successor regulations)), also do not include a minor
				deviation from such directions with regard to radioactivity, volume, or
				stability, that is made by or under the direct supervision of an
				authorized nuclear pharmacist or a physician who is an
				authorized user (as such terms are defined in section 35.2 of
				title 10, Code of Federal Regulations, (or any successor regulations)).
								(2)The term copy of a commercially
				available drug product does not include a drug product in which there is
				a change, made for an identified individual patient, which produces for that
				patient a significant difference, as determined by the prescribing
				practitioner, between the compounded drug and the comparable commercially
				available drug product, provided that in the case of a radioactive drug (as
				defined in section 310.3(n) of title 21, Code of Federal Regulations (or any
				successor regulations)), the reasons for the determination by the prescribing
				practitioner have been documented and such documentation is maintained by the
				pharmacy.
							(3)The term
				high-risk sterile compounding means compounding sterile drug
				products using nonsterile ingredients, nonsterile devices, or nonsterile
				components.
							.
			(b)MisbrandingSection
			 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by
			 adding at the end the following:
				
					(bb)If it is a drug product compounded pursuant
				to section 503A and its labeling does not include the information required by
				section 503A(i).
					(cc)If it is a drug, and it was manufactured,
				prepared, propagated, compounded, or processed by a compounding manufacturer
				for which fees have not been paid as required by section
				503A(k).
					.
			(c)Conforming
			 amendmentSection 704(a)(2)(A) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 374(a)(2)(A)) is amended by inserting subject to
			 section 503A, before pharmacies which maintain
			 establishments.
			(d)RegulationsNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall promulgate final regulations for
			 carrying out the amendments made by subsections (a), (b), and (c).
			(e)Effective
			 dateThe amendments made by
			 subsections (a), (b), and (c) shall take effect on the date that is 1 year
			 after the date of the enactment of this Act.
			3.Registration of
			 manufacturers com­pound­ing drug products
			(a)RegistrationSection 510(g) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360(g)) is amended by adding at the end the
			 following: With respect to compounding drugs, the exemption in paragraph
			 (1) does not apply with respect to any pharmacy to the extent to which the
			 pharmacy is, in effect, manufacturing such drugs, as determined by the
			 Secretary, taking into consideration the extent to which such pharmacy sells
			 the drugs across State lines, the quantity of the drugs sold, and any other
			 factors determined appropriate by the Secretary..
			(b)RegulationsNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Health and Human Services shall promulgate regulations for carrying out the
			 amendment made by subsection (a).
			(c)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date that is 1 year after the date of the enactment of this Act.
			4.No preemption of
			 additional non-Federal requirementsThe requirements of this Act (including the
			 requirements of the amendments made by this Act) do not preempt any non-Federal
			 requirement that is in addition to, and compatible with, such
			 requirements.
		
